Dodge, J.
Tbe true assessment, wbicb was prima facie-correct, and wbicb relator .bad no right to have reduced, except upon evidence reasonably tending to show tbat it was-excessive, was $5,000; for it does not appear tbat any affidavit fixing any other amount was delivered to tbe assessor-until long after tbe roll bad been delivered to tbe board of' review, and thus passed out of bis control. State ex rel. Giroux v. Lien, 108 Wis. 316, 84 N. W. 422; Id., 112 Wis. 282, 87 N. W. 1113. Tbe evidence offered, being tbat’of' the relator’s own agent, is, of course, to be construed most strongly against her. It went no further than to deny any credits held by her other than tbe indebtedness of tbe N. C... Eoster Lumber Company; but it developed tbat sbe bad received shortly before tbe year under consideration a sum of: money, and from tbe failure of tbe rel-ator’s agent to contradict tbe amount of $10,000 or more, specified in tbe question put to him, it is a fair assumption that such amount was not far wrong. There was nowhere any denial tbat this money, or a considerable portion thereof, was still in her-possession during some or all of tbe year preceding May 1, 1904. In tbis state of tbe record, it certainly cannot be said either tbat tbe evidence was conclusive and undisputed tbat tbe sum of $304 measured tbe average amount of moneys■ and credit items possessed by relator during tbe year, nor,. *76indeed, tbat it conclusively established that the original assessment of $5,000 was wrong. In this connection, however, it may be said that it may have tended, though not conclusively, to establish the last-mentioned fact; thus justifying the board of review in making some reduction from the assessment.
There is another reason why relator cannot prevail in this proceeding, namely, the prohibition thereto enacted by the last legislature (sec. 2, ck. 284, Laws of 1903):
“No person shall be allowed in any action or proceeding to question the amount or valuation of personal property assessed to him unless in person or by agent he shall have first presented his objections thereto before the board of •review in the district in which such assessment was made and in good faith presented evidence to such board in support of such objections and made full disclosure before said board, under oath, of all his personal property liable to assessment in such district and the value thereof.”
This statute marks a policy worthy of commendation and of cordial support from all citizens — of course, from courts. 'Whatever may be thought of the wisdom of laws attempting ■to class credits with other property for taxation, none can differ as to the importance that such taxation, if imposed, •falls as nearly equally upon such property as its inherent difficulties will permit. Those difficulties are such as to •render much inequality, probable at the best, with resultant debauchment of the popular moral sense of the obligation ■of each to contribute toward the expense of government in •the proportion fixed by law. Though one may doubt the wisdom of the inquisitorial methods necessary to even ap■proximate equality in discovery and assessment of such class •of property, we must recognize that the attempt at such result imposes work of utmost difficulty on the public officers ■charged therewith. Assuming, as we must, that they honestly attempt to perform their duty, they and the public are entitled that they shall not be successfully attacked in court *77without full aud frank disclosure-from the taxpayer of the superior knowledge which he necessarily has upon the subject. It is perhaps utopian to expect of human selfishness voluntary original information of the amount of such in*visible and intangible assets upon which the law would hora-den the owner with taxation, but when one presents himself to give evidence against the amount which the assessor has fixed in the light, or obscurity, which necessarily surrounds-him, it is but right that the taxpayer furnish all the enlightenment in his power without evasion -or concealment. It is easy for such protestant to assert, even on oath, that he has-no more than a specified amount of such assets “liable to-assessmentand yet, in liberality of construction in his own. favor, to omit much that another, though less friendly,' construction of the law would render liable. The policy of this statute is that none shall be permitted to stop with such negative pregnant generalizations; that, to render such testimony-conclusive upon the board of review, and ultimately upon the-government, he shall answer fully to such inquiries as may tend to develop what property hu deems not liable to assessment, as also to test the accuracy and credibility of the statement he volunteers. If he refuses this in any degree, the statute very, properly denies him benefit from the statement he-chooses to make. It cannot be doubted that the conduct of' relator’s agent disclosed by the record before us brings her within the denunciation of this statute. It is hardly possible-that his denial of memory whither she received so large a sum as $10,000 in 1901 was other than evasive. Of course,, he may not have remembered the amount exactly, but the general non mi recordo could but be, in effect, a refusal to give-approximate information which must have been within his knowledge, and his memory also, as the latter might easily have been refreshed. Further than this, however, was the-absolute refusal to give information, confessedly possessed by him, as to how such moneys had been disposed of, thus block-*78ling tbe inquiry whether they had been disposed of at all, or were still in relator’s possession during the year 1902. The 'circuit judge, as declared in an opinion filed, denied relator ■relief in deference to this statute, which action meets our entire approval. If that were the sole ground of such denial, however, there might be question whether a judgment of af-.firmance wore proper — whether the relator should not, merely ■according to the statute, have been precluded from questioning the- assessment by an order dismissing the proceedings. ‘Since we have found, however, that judgment of affirmance ■was warranted otherwise by the record, that action cannot be ■disturbed because the trial court’s reasons would have resulted merely in dismissal. State ex rel. Gray v. Oconomowoc, 104 Wis. 622, 629, 80 N. W. 942.
By the Court. — Judgment affirmed.